DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed 9/06/2022, with respect to the rejection(s) of new claim(s) 78-80 under Yamada, Sun, and Dasgupta have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada, Sun, Dasgupta and Christensen et al. (US 2015/0064537 A1, hereafter Christensen).  Christensen is relied upon for teaching the use of an alumina protective layer as necessitated by the new claims.
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive.  The arguments are presented that particles ALD coated with alumina not having reduced ionic conductivity or increased electrical conductivity would be an unexpectedly better result.  These arguments are not found persuasive due to the fact that Christensen teaches that thin alumina deposited by ALD is Li ion transparent (which indicates it would not reduce ionic conductivity) and is a barrier to electrons (which indicates it would not increase electrical conductivity) [0036].  Therefore these results would not be unexpected in view of the teachings of Christensen.  
The arguments are presented that the prior art would not teach a solid electrolyte particle encapsulated within a protective coating and that Sun would only teach improved ionic conductivity by intercalating into and distorting an electrolyte lattice.  These arguments are not found persuasive due to the fact that the Sun reference teaches an ALD coated layer of silicon oxide or titanium oxide [0027, 0029, 0031] and teaches that incorporated layers on electrolyte layers improves ionic conductivity by distorting the lattice next to the layer [0028].  This effect would also apply to a coating layer such as the one taught by Yamada since it would have a coated layer (protective layer) next to a lattice (particle).  And as evidenced by the Dasgupta reference, ALD coated layers are encapsulating [0036] therefore Yamada modified by Sun results in the claimed solid electrolyte encapsulated by a protective coating.
The arguments are presented that the claims limited to titania and alumina are patentable due to Sun not teaching titania encapsulating a material.  These arguments are not found persuasive due to the fact that Sun teaches thin layers of titania [0027] and teaches atomic layer deposition [0031] which is taught to be encapsulating by Dasgupta [0036].
The arguments are presented the invention displays unexpectedly better results by having improved full-cell cycle life and capacity.  These arguments are not found persuasive due to the fact that the cited examples are not commensurate in scope with the claims.  The examples cited to show unexpected results require specific material compositions for the coating (Al2O3, TiO2, or LiPON). Independent claims 35, 65, and 72 allow for a wide variety of protective coating materials and would not be limited to the three coating materials of the cited examples.  Furthermore the claims would allow for materials with the same ionic conductivity as the electrolyte particle (10-6 S/cm).  

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 77-79 have been renumbered 78-80 due to previously misnumbered claim 67 being renumbered claim 77.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35-44, 49, 53, 69, 72, and 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171431 A1, hereafter Yamada) in view of Sun et al (US 2013/0280581 A1, hereafter Sun) as evidenced by Dasgupta et al (US 2014/0091308 A1, hereafter Dasgupta).
With regard to claims 35 and 39, Yamada teaches a solid state battery comprising a solid electrolyte layer which comprises a solid electrolyte particle [0073, 0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide or a transition metal oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Yamada and Sun do not explicitly teach that the coating would encapsulate the particles.  However, Sun teaches the use of ALD [0031] which is a conformal deposition process that encapsulates materials as evidenced by Dasgupta [0036].
	Modified Yamada does not explicitly teach the claimed ionic conductivities after exposure to air. However these properties would be based on the composition of the particle and surface coating of the particle.  Since modified Yamada would teach the claimed particle composition and claimed coating (titania) and claimed coating thickness (as detailed in the rejections of claims 39-41 below) it should exhibit the claimed properties.  
Modified Yamada does not explicitly teach that the particles are castable using a solvent comprising water or NMP.  However this property would be based on the surface coating of the particle.  Since modified Yamada would teach the claimed particle and claimed coating (titania) it should exhibit the claimed properties.  
	The exposure to air for one hour and casting using a solvent comprising water or NMP are considered intended use limitations.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
With regard to claim 36, Yamada teaches a lithium conducting sulfide based compound [0074-0076].
With regard to claim 37, Yamada teaches that the particles have a diameter of 0.1 to 100 microns (which overlaps and obviates the claimed range) [0077].
With regard to claim 38, Yamada teaches that the particles have a diameter of 0.1 to 100 microns (100 to 100,000 nanometers, which overlaps and obviates the claimed range) [0077] and a surface area of 0.1 m2/g or greater (which overlaps and obviates the claimed range) [0078].
With regard to claim 40, Yamada teaches a plurality of particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide or a transition metal oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Since Yamada teaches a plurality of particles, when used with the plurality of particles of Yamada the coating would be adjacent other coated particles.  
With regard to claim 41, Yamada teaches particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of a titanium oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  
With regard to claim 42, Yamada teaches a cathode composite layer in contact with the solid electrolyte [0042, 0063-0064].
With regard to claim 43, Yamada teaches that the cathode composite layer comprises a cathode active material mixed with a conductive additive and a solid electrolyte [0063-0064].
With regard to claim 44, Yamada teaches that the cathode active material may be a lithium metal oxide [0060].
With regard to claim 49, Yamada teaches an anode composite layer in contact with the solid electrolyte [0042, 0065].
With regard to claims 53 and 69, Yamada and Sun do not explicitly teach the claimed properties.  However, since these properties would be a function of the coated electrolyte particles which are taught by Yamada and Sun as detailed in the rejection of claim 35 above, the material of Yamada and Sun would be capable of exhibiting the claimed properties.
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
With regard to claim 72, Yamada teaches a solid state battery comprising a solid electrolyte layer which comprises a solid electrolyte particle comprising a lithium conducting sulfide based compound [0073-0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm of titania [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Yamada and Sun do not explicitly teach that the coating would encapsulate the particles.  However, Sun teaches the use of ALD [0031] which is a conformal deposition process that encapsulates materials as evidenced by Dasgupta [0036].
With regard to claim 74, Yamada teaches a plurality of particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide or a transition metal oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Since Yamada teaches a plurality of particles, when used with the plurality of particles of Yamada the coating would be adjacent other coated particles.  
With regard to claim 75, Yamada teaches particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of a titanium oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  

Claims 45, 65, 68, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, and Dasgupta as applied to claims 35-44, 49, 53, 69, 72, and 74-75 above, and further in view of Xiao et al (US 2015/0180023 A1, hereafter Xiao).  
With regard to claim 45, Yamada and Sun do not explicitly teach cathode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches a cathode active material comprising a coating having a thickness of 100 nm or less [0042, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of Xiao with the cathode particles of Yamada and Sun for the benefit of suppressing undesirable side reactions [Xiao 0001].
With regard to claim 65, Yamada teaches a cathode composite layer comprising a cathode active material mixed with a solid electrolyte [0042, 0063-0064].  
Yamada does not explicitly teach that the solid electrolyte particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide or a transition metal oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029]. 
Yamada and Sun do not explicitly teach cathode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches a cathode active material comprising a coating having a thickness of 100 nm or less [0042, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of Xiao with the cathode particles of Yamada and Sun for the benefit of suppressing undesirable side reactions [Xiao 0001].
With regard to claim 68, Yamada teaches particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of a titanium oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  
With regard to claim 76, Yamada teaches NCA [0060].

Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, and Dasgupta as applied to claims 35-44, 49, 53, 69, 72, and 74-75 above, and further in view of Suzuki et al (US 2014/0212767 A1, hereafter Suzuki).
With regard to claim 50, Yamada teaches an anode composite layer comprising an anode active material mixed with a conductive additive (artificial and natural graphite) [0069] and teaches that adding a solid electrolyte to an electrode increases the interface between the electrode active material and the solid electrolyte [0063] but does not explicitly teach that the layer comprises a solid electrolyte material.  However the use of solid electrolytes in anode composites is well known in the art as evidenced by Suzuki which teaches the use of a solid electrolyte mixed in an anode composite material [0025].  It would have been obvious to use the solid electrolyte of Suzuki with the anode composite of Yamada for the benefit of increasing the interface between the electrode active material and the solid electrolyte [Yamada 0063]. 
With regard to claim 51, Yamada teaches the active material may comprise carbon based materials, silicon or tin [0070].

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, Dasgupta, and Suzuki as applied to claims 50-51 above, and further in view of Xiao.
With regard to claim 52, Yamada and Sun do not explicitly teach anode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches an anode active material comprising a coating having a thickness of 100 nm or less [0043, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of Xiao with the anode particles of Yamada and Sun for the benefit of suppressing undesirable side reactions [Xiao 0001].

Claims 78 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, and Dasgupta as applied to claims 35-44, 49, 53, 69, 72, and 74-75 above, and further in view of Christensen et al (US 2015/0064537 A1, hereafter Christensen).
With regard to claims 78 and 80, modified Yamada would not explicitly teach the use of alumina.  However, in the same field of endeavor, Christensen teaches the use of alumina for a protective coating for a solid electrolyte [0035-0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the alumina of Christensen as the material for the protective coating of modified Yamada since it is taught to be capable of being deposited by ALD and is taught to be transparent to lithium ions and a barrier to electrons [Christensen 0036].  

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, Dasgupta, and Xiao as applied to claims 45, 65, 68, and 76 above, and further in view of Christensen et al. (US 2015/0064537 A1, hereafter Christensen).
With regard to claim 79, modified Yamada would not explicitly teach the use of alumina.  However, in the same field of endeavor, Christensen teaches the use of alumina for a protective coating for a solid electrolyte [0035-0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the alumina of Christensen as the material for the protective coating of modified Yamada since it is taught to be capable of being deposited by ALD and is taught to be transparent to lithium ions and a barrier to electrons [Christensen 0036].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724